                                                 lJSDC SDNY
                                               . DOCUMENT
UNITED STATES DISTRICT COURT                     ELECTRONICALLY FILED
SOUT HERN DISTRICT OF NEW YORK                                 ft~ /
UNITED STATES OF AMERICA
                                                DOC#:
                                                DA IF FILED:   · rUJ
                -   against

PEDRO HERNANDEZ ,                               19 CR 169-2(VM)

                                Defendant .    ORDER


VICTOR MARRERO, United States District Judge.

         The Court previously scheduled a conference in the above -
referenced matter for January 31, 2020 at 10:30 a.m. Due to a
scheduling conflict , counsel for the Defendant requested the
conference be rescheduled for January 31, 2020 at 9:30 a.m.
The Government has advised the Court that it is available at
that time.


         Accordingly, it is hereby ordered that the conference be
held before Judge Marrero on Friday, January 31, 2020 at 9:30
a . m.


SO ORDERED.


Dated: New York, New York
       27 January 2020



                                              Victor Marrero
                                                 U.S.D.J.
